             Case 20-34879 Document 17 Filed in TXSB on 10/06/20 Page 1 of 18




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
    In re:                                                  §
                                                            §       Chapter 11
                              1
    EAGLE PIPE, LLC,                                        §
                                                            §       Case No. 20-34879 (MI)
               Debtor.                                      §

          DECLARATION OF JARED LIGHT IN SUPPORT OF EAGLE PIPE, LLC’S
                  CHAPTER 11 PETITION AND FIRST DAY RELIEF

             Jared Light declares under penalty of perjury, pursuant to 28 U.S.C. § 1746, as follows:

                                                  INTRODUCTION

             1.     My name is Jared Light. I am over the age of eighteen, and am fully competent to

make this Declaration. I have never been convicted of a felony or crime of dishonesty or moral

turpitude.

             2.     I am the President of Eagle Pipe, LLC (“Eagle Pipe” or the “Debtor”), the debtor

and debtor-in-possession in the above captioned case (the “Case”). I previously served as the

Chief Operating Officer from 2013 until 2020, when I was promoted to President.

             3.     As the President, I am familiar with the Debtor’s operations, books and records and

business plans. I have personal knowledge of the facts stated herein, or such facts are based on

my review of the Debtor’s operations, including the Debtor’s books and records, and on the

information and interviews conducted by me and my staff and professional advisors with the

Debtor’s officers, members, and employees.




1
    The last four digits of Debtor’s federal tax identification number are (1119).


013017.4835-8467-9629.4
          Case 20-34879 Document 17 Filed in TXSB on 10/06/20 Page 2 of 18




         4.        I submit this Declaration in support of the various motions discussed below (the

“First Day Motions”) that the Debtor is filing on or shortly after the commencement of the Case

on October 5, 2020 (the “Petition Date”).

                                           BACKGROUND

A.       Debtor’s History and Business

         5.        Formed in 2013, the Debtor is a full-service distributor and supply-chain logistics

provider for oil country tubular goods (“OCTG”), Line Pipe, and HDPE (“Poly Pipe”), as well as

a wide variety of associated products and services to the upstream, midstream, and municipal &

industrial industries. Since 2013, the Debtor has brought an innovative approach to the OCTG,

Line Pipe & Poly Pipe distribution business. Using unmatched proprietary analytics, coupled with

enhanced supply models, the Debtor is a market-leading full-service distribution company for

OCTG and Line Pipe & Poly Pipe, and is also an authorized distributor for world-class tier-1

domestic pipe mills and product manufacturers. The Debtor employs a complete supply model,

provides a comprehensive scope of OCTG, Line Pipe & Poly Pipe products and value-added

services. Additionally, the Debtor’s strategically located stocking yards include service and freight

infrastructure throughout the United States. The Debtor’s experienced team takes an individual

approach per each unique customer, providing custom-tailored industry solutions delivering

maximum results. Over the past decade, the Debtor became the go-to choice for even the most

dynamic operators in across multiple industries.

         6.        Eagle Pipe’s application of its proprietary business models has resulted in being

named to the Inc. 5000 list of fastest growing companies in the USA 3 years in a row, climbing

the ranks each year, and most recently being recognized as #466 on the Inc. 5000 list for 2020.

Moreover, the Debtor has been recognized by Inc. Magazine as the #15 fastest growing company



                                                    2
013017.4835-8467-9629.4
          Case 20-34879 Document 17 Filed in TXSB on 10/06/20 Page 3 of 18




in the State of Texas in 2020. The Debtor has also been recognized as the #17 fastest growing

middle market company in Houston by the Houston Business Journal in their recently released

2020 rankings. Additionally, the Debtor’s dedication to its employees and its focus on creating a

positive and inclusive work environment resulted in Eagle Pipe being named one of the Best Places

to Work in the USA in 2020 by Inc. Magazine. The Debtor’s management team has been

recognized by Oil & Gas Investor Magazine as a Top 40 Under 40 Executive. The Debtor’s CEO

was awarded EY Entrepreneur of the Year for both the Gulf Coast Region, as well as nationally,

in 2019.

         7.        However, the Debtor, like so many others in the industry, was hampered by the

shifting consumer demands for oil and gas products in the wake of the COVID-19 pandemic. As

the market saw sharp reductions in production activities, the Debtor saw immediate and sharp

declines in demand for its products and services.

         8.        Before the economic downturn over the past several months, the Debtor employed

over 25 employees at the corporate offices and field locations. As of the Petition Date, the Debtor

employed approximately 19 active and full-time employees (collectively, the “Employees”).

         9.        The Debtor is a closely held limited liability company organized under the laws of

Texas. I own approximately 39.6% of the membership interests of the Debtor, co-founder and

CEO Brandon Dewan owns approximately 50.5%. Jordan Kestenbaum owns the remaining 9.9%

membership interests but is not an officer, director or person involved in the day-to-day decision

making or management of the Debtor.

B.       The Debtor’s Prepetition Capital Structure

         10.       The Debtor, as borrower, is party to that certain Loan and Security Agreement, U.S.

Bank N.A., dated April 6, 2018 (including all amendments, the “Loan Agreement”), with certain



                                                    3
013017.4835-8467-9629.4
          Case 20-34879 Document 17 Filed in TXSB on 10/06/20 Page 4 of 18




lender parties thereto (the “Lenders”) and U.S. Bank National Association as administrative agent

thereunder (“U.S. Bank” or “Agent”). In connection with the Loan Agreement, the Debtor

executed that certain Revolving Loan Note dated April 6, 2018 (the “Note”) in favor of the Agent,

as payee, with the principal amount of $55 million.

         11.       On December 21, 2018, the parties amended the Loan Agreement to increase the

principal amount of the Note to $65 million. On May 24, 2019, the parties further amended the

Loan Agreement to (i) increase the principal amount of the aggregate commitment to $100 million

and (ii) add PNC Bank, National Association (“PNC Bank”) as a Lender. 2 As of the Petition Date,

approximately $20.7 million was believed to be outstanding under the Loan Agreement.

         12.       Pursuant to the Loan Agreement, Lenders claim a first-priority security interest in

all of the Debtor’s Cash Collateral, including its cash, accounts and inventory. As of the Petition

Date, the Debtor had approximately $808,000 in cash, approximately $10 million in accounts

receivable, and approximately $30 million in OCTG and Line Pipe inventory. Of the $30 million

in OCTG and Line Pipe inventory, the Debtor has received notice from two different parties –

Boomerang Tube, LLC (“Boomerang”) and Centric Pipe, LLC (“Centric” and, collectively with

Boomerang, the “Claimants”) – asserting an interest in approximately $11 million of such

inventory. The Debtor disputes Claimants’ interest in the OCTG inventory, and, to the extent the

disputes cannot be resolved amicably, the Debtor reserves all rights under applicable bankruptcy

and non-bankruptcy law to pursue and recover such inventory for the benefit of the estate and its

creditors.




2
  Of the $100 million aggregate commitment, U.S. Bank agreed to lend up to $55 million and PNC Bank agreed to
lend up to $45 million. Such commitments were reduced to an aggregate of $25 million prior to the Petition Date by
amendment to the Loan Agreement.

                                                        4
013017.4835-8467-9629.4
          Case 20-34879 Document 17 Filed in TXSB on 10/06/20 Page 5 of 18




         13.       Prior to the Petition Date, the Agent notified the Debtor of a number of occurrences

and continuances of Events of Default. Notwithstanding such Events of Default, the Lenders have

continued to consent to the Debtor’s continued operations prior to the Petition Date and, on

information and belief, the Lenders will agree to continued use of cash collateral, provided the

Court approves the terms of an interim and final order on the Debtor’s motion to use cash collateral,

discussed below.

C.       Events Leading Up to the Bankruptcy Filing

         14.       As noted above, no single factor did more harm to the Debtor’s business than the

economic downturn in the wake of the COVID-19 pandemic. As drilling activity declined in the

Spring and Summer of 2020 to account for changes in consumer demands, one of the Debtor’s

largest customers, XTO Energy Inc. (“XTO”), terminated its relationship with the Debtor on or

about June 29, 2020. At the time, XTO represented a substantial portion—approximately 50%—

of the Debtor’s revenues. More importantly, when XTO terminated the parties’ arrangements, it

also cancelled all pending orders, including an order to deliver 140,000 tons of OCTG, estimated

to generate approximately $225 million in revenue for the Debtor. XTO allowed Eagle Pipe to

take back obsolete inventory from XTO’s stock, in exchange for future orders. Eagle Pipe honored

its portion of this agreement and lost substantial revenues selling this XTO inventory into the

market, only to have XTO cancel roughly half of the future orders that XTO had awarded Eagle

Pipe.

         15.       In the wake of XTO’s cancellation, the Debtor explored options to address its

obligations to suppliers for the OCTG that XTO declined to purchase. Two such suppliers—

Centric and Boomerang—took steps in subsequent weeks and months to repossess certain

inventory as a means to satisfy the Debtor’s prepetition obligations. Centric claims to have taken



                                                    5
013017.4835-8467-9629.4
          Case 20-34879 Document 17 Filed in TXSB on 10/06/20 Page 6 of 18




title to approximately $5.5 million of the Debtor’s products as payment for approximately $1.5

million in outstanding invoices. As noted above, the Debtor is investigating Centric’s position and

any claims that may be pursued against Centric to maximize recoveries for the benefit of the

Debtor’s creditors and bankruptcy estate.

         16.       Boomerang, on the other hand, filed a lawsuit against the Debtor and myself on

October 2, 2020, styled Boomerang Tube, LLC v. Eagle Pipe, LLC, Beemac, Inc. and Jared Light,

Cause No. 2020-62174, in the 189th Judicial District of Harris County, Texas (the “State Court

Lawsuit”). According to the State Court Lawsuit, Boomerang alleges that the Debtor either

transferred inventory to Boomerang on or about July 7, 2020, to satisfy antecedent debt of

approximately $7 million, or that the Debtor promised to make such transfers, but failed to do so

and still owns title to such inventory. Late in the evening of Friday, October 2, 2020, I received

notice that a temporary restraining order was entered against the Debtor and me, on an ex parte

basis. The Debtor and its professionals are reviewing the allegations asserted by Boomerang in

the State Court Lawsuit and will take whatever steps are necessary to maximize recoveries for the

bankruptcy estate and its creditors.

         17.       These transfers alleged by Centric and Boomerang are included in the Lenders’

notice of default and were additional factors leading to the filing of this Case.

D.       Goal of the Bankruptcy Case

         18.       Through this Case, the Debtor intends to sell substantially all of its assets to the

highest bidder under a Court-approved sale process, to be proposed within the first few days of

this Case. Before the Petition Date, the Debtor engaged in negotiations with one of its customers,

Marco International Corporation (“Marco”), to sell all or substantially all of the Debtor’s assets.

On information and belief, the parties have reached an agreement in principal on business and



                                                    6
013017.4835-8467-9629.4
          Case 20-34879 Document 17 Filed in TXSB on 10/06/20 Page 7 of 18




financial terms. In the interest of full disclosure, Marco is an existing customer of the Debtor, and

there exists an attenuated affiliation between Marco and the Debtor based on the Debtor’s minority

member—JEK, LLC—whose principal is Jordan Kestenbaum. Mr. Kestenbaum is also a director

of Marco. As explained above, Mr. Kestenbaum is not involved in the Debtor’s day-to-day

operations, but Marco is a strategic player in the industry that brings potential value to the Debtor

and its creditors.

         19.       It is the Debtor’s intention to file a motion to approve bidding procedures and

stalking horse protections as soon as possible, and preferably by October 9, 2020, which motion

will seek to run an expedited marketing process, with the assistance of the Debtor’s financial

advisors. The Lenders have requested such marketing to be completed by mid-November, the

transaction approved by the end of November and the transaction closed by mid-December. The

Debtor believes that such timing if feasible, and that such a process and transaction will generate

the maximum value for the Lenders and the estate’s other creditors. Such a transaction with Marco

will also ensure that the Debtor’s remaining employees will continue to be employed by Marco.

                                      FIRST DAY MOTIONS

A.       Complex Case Designation

         20.       The Debtor has filed a Notice of Designation as a Complex Chapter 11 Bankruptcy

Case. I am informed and believe this chapter 11 case qualifies for complex case treatment because

(a) the total claims asserted against the Debtor exceeds $10 million, and (b) there are

approximately 40-50 creditors and parties in interest in this Case. As a result, the Debtor has a

need to simplify notice and hearing procedures, to reduce delays and expenses.




                                                  7
013017.4835-8467-9629.4
          Case 20-34879 Document 17 Filed in TXSB on 10/06/20 Page 8 of 18




B.       Cash Collateral Motion

         21.       The Debtor has filed an Emergency Motion for Interim and Final Orders

(I) Authorizing the Debtor to Use Cash Collateral; (II) Granting Adequate Protection;

(III) Scheduling a Final Hearing; and (IV) Granting Related Relief (the “Cash Collateral

Motion”).       The Cash Collateral Motion includes a proposed budget (the “Budget”) which

contemplates use of cash collateral over a 13-week period. The Lenders hold pre-petition liens in

all cash, accounts and inventory (as defined in the Cash Collateral Motion, “Cash Collateral”).

         22.       The Debtor cannot operate without authority to utilize Cash Collateral during the

course of this Case. As reflected in the Budget, the Debtor must pay its vendors, taxing authorities,

insurance financiers and employees during the course of this Case to maintain operations as a

going concern, which I believe will be a condition precedent to Marco’s obligation to purchase the

Debtor’s assets. Some of these obligations come due within the first few days of the Case, and

the Debtor would suffer irreparable harm if those payment, such as payroll, critical vendor,

insurance and tax obligations, are not made timely.

         23.       As reflected in the Budget, the Debtor will not need to borrow funds as long as

Marco is willing to pre-pay part of its $2.7 million accounts receivable as necessary to fund any

operational shortfalls during the Case. On information and belief, Marco is willing to, and intends

to, do so.

         24.       The proposed terms for use of Cash Collateral were negotiated at arms’ length

among the Debtor’s and Lenders’ professionals.           Such relief includes covenants regarding

minimum cash balances, maximum accounts payable, sale price thresholds and maximum

disbursements during the interim period. The Debtor has also agreed to provide replacement liens

on existing collateral and unencumbered collateral, superpriority claims and weekly reporting.



                                                   8
013017.4835-8467-9629.4
          Case 20-34879 Document 17 Filed in TXSB on 10/06/20 Page 9 of 18




The proposed order also contemplates milestones for the sale process with Marco. On information

and belief, the Lenders would not consent to the Debtor’s use of Cash Collateral without such

adequate protection. The terms negotiated are fair and reasonable under the circumstances and

should be granted on an interim and, after final hearing, a final basis.

C.       Employee Wages and Benefits Motion

         25.       The Debtor also filed its Emergency Motion for Entry of an Order (I) Authorizing

the Debtor to (A) Pay Prepetition Wages, Salaries, Employee Benefits, and Other Compensation

and (B) Maintain Employee Benefit Programs, and (II) Directing Financial Institutions to Receive,

Process, Honor, and Pay All Checks Presented for Payment and to Honor All Fund Transfer

Requests Related Thereto (the “Employee Wages and Benefits Motion”), seeking authority to pay

prepetition wages and honor any prepetition benefits.

         26.       The Debtor’s 19 Employees are paid every two weeks (bi-weekly). 3 The Debtor’s

average bi-weekly payroll totals approximately $118,537.79. It is critically important that the

Debtor be able to continue to compensate its employees on the historical payroll schedule, and this

requires the services of Insperity, Inc. (“Insperity”) 4 or such other third party service provider the

Debtor may retain.

         27.       As of the Petition Date, the Debtor has a payroll due on October 9, 2020, which

covers the pay period of September 21 to October 4, 2020. The approximate amount of accrued

and unpaid wages earned prior to the Petition Date is $118,537.79.

         28.       In order to ensure that Insperity receives the funds necessary to meet the October

9, 2020 payroll, the Debtor must transfer the funds to the appropriate bank account for such payroll

no later than October 7, 2020.


3
         Bi-weekly, as described by the Debtor, means a total of twenty-six (26) payments in one calendar year.
4
         Insperity serves as the professional employer organization handling payroll for the Debtor.

                                                         9
013017.4835-8467-9629.4
         Case 20-34879 Document 17 Filed in TXSB on 10/06/20 Page 10 of 18




         29.       The Debtor estimates that the prepetition payroll taxes and other withholding

payments associated with the unpaid prepetition payroll total approximately $20,168.14. 5

         30.       In the ordinary course of business, the Debtor makes various benefit plans available

to its Employees, medical, dental, vision, prescription drug benefits, health savings accounts,

flexible spending accounts, workers’ compensation benefits, as well as other miscellaneous

benefits (“Benefits Programs”). 6

         31.       The Debtor recognizes certain holidays as a paid time-off benefit for its employees.

Employees are not entitled to cash payments for holidays. Thus, the Debtor does not believe there

are any obligations owing as of the Petition Date on account of holidays.

         32.       Employees are covered under the Debtor’s medical, dental, and prescription drug

plans; which are administered by UnitedHealthcare, and the Debtor’s vision plan, which is

administered by VSP. Both the medical plan and the dental plan are fully-insured plans. The

Debtor also covers the cost of certain life insurance plans, administered by John Hancock for me,

Banner Life Insurance for Brandon Dewan (“Dewan”), and Mutual of Omaha for Adam

Tesanovich (“Tesanovich”).

         33.       The Debtor pays approximately $24,593.42 per month in the aggregate on account

of its Benefits Programs. As of the Petition Date, the Debtor estimates that approximately

$11,350.81 is accrued and outstanding on account of the Benefits Programs, all of which will

become due within the first 21 days of the chapter 11 case. The Debtor seeks authority to pay in

a manner consistent with historical practice any unpaid amounts on account of the Benefits



5
         These withholdings include federal taxes for income, Social Security, and Medicare, as well as state taxes
         in Colorado and Oklahoma for a few employees.
6
  The miscellaneous benefits include those benefits not paid for by the Debtor but offered as benefit packages by
Insperity: life insurance; personal accidental insurance; short-term and long-term disability insurance; adoption
assistance; commuter benefits; 529 college savings plan information; training and development; Employee service
center web-based self-service platform; and payroll direct deposit/e-paystub services.

                                                        10
013017.4835-8467-9629.4
         Case 20-34879 Document 17 Filed in TXSB on 10/06/20 Page 11 of 18




Programs and to continue administering the Benefits Programs in the ordinary course of business

and consistent with past practice.

         34.       The Debtor provides workers’ compensation insurance for its Employees as

required by applicable law. To the extent the Debtor owes any prepetition amounts on account of

the administration fees under this program, it hereby seeks authority to pay such amounts in the

ordinary course. The Debtor also does not believe that it currently has any workers’ compensation

claims outstanding

         35.        The Debtor provides a vehicle allowance to Mr. Dewan and myself, as part of our

compensation and benefits. Each allowance is paid once on the first bi-weekly pay schedule of

each month, in the approximate amount of $1,321.87. As of the Petition Date, the Debtor estimates

that approximately $2,643.74 is accrued and outstanding to be paid Mr. Dewan and myself, in the

amount of $1,321.87 each. Mr. Dewan and I depend on this reimbursement as part of our

compensation, and it would create an unnecessary hardship to us if these amounts were withheld

during the course of this Case.

         36.       In the ordinary course of business, the Debtor reimburses employees for certain

expenses, including travel, car rental, lodging, cellular telephones, health memberships, and tolls.

The majority of reimbursable expenses are paid directly by the employees. The Debtor pays

approximately $1,335.89 per month on account of reimbursable expenses. Based on historical

practice, the Debtor estimates that, as of the Petition Date, Employees were owed roughly

$4,668.64 in unpaid reimbursable expenses (including reimbursable expenses for which

employees have not yet requested reimbursement).

         37.       The Debtor also provides certain Employees with corporate credit cards (the

“Purchase Cards”) for business-related purchases. The Purchase Cards have historically been



                                                  11
013017.4835-8467-9629.4
         Case 20-34879 Document 17 Filed in TXSB on 10/06/20 Page 12 of 18




provided through American Express (“AMEX”). Currently, approximately 11 Purchase Cards are

used by Employees. In the three months prior to the Petition Date, the Debtor paid approximately

$55,000.00 on account of the Purchase Cards on a monthly basis, and $100,000.00 per month in

the nine months prior to that period. As of the Petition Date, approximately $35,000.00 is

outstanding on account of the Purchase Cards. The Debtor seeks authority to honor such

outstanding prepetition obligations in the ordinary course of business and consistent with past

practice and to continue paying any such obligations related thereto in the ordinary course of

business on a postpetition basis.

         38.       Employees have incurred reimbursable expenses as business expenses on the

Debtor’s behalf and with the understanding that the Debtor would reimburse them. It would create

a hardship on the Employees who incurred reimbursable expenses, and who may become

personally liable for such expenses reasonably incurred at the Debtor’s direction, if the Debtor was

unable to make payments to either the Employees or to the applicable credit card company or

account of any reimbursable expenses that accrued prepetition and were incurred in the ordinary

course of business in furtherance of the Debtor’s business.

D.       Tax Payment Motion

         39.        The Debtor has also filed the Emergency Motion Authorizing the Payment of

Certain Prepetition Taxes and Fees and Granting Related Relief (the “Tax Payment Motion”). In

the ordinary course of its business, the Debtor collects, withholds, and incurs sales, use, excise,

income, withholding, franchise, and property taxes, as well as other business, environmental, and

regulatory fees (collectively, the “Taxes and Fees”). The Debtor remits the Taxes and Fees to

various federal, state, and local governments, including taxing and licensing authorities

(collectively, the “Authorities”).



                                                12
013017.4835-8467-9629.4
         Case 20-34879 Document 17 Filed in TXSB on 10/06/20 Page 13 of 18




         40.       In connection with such operations, the Debtor incurs, collects, and remits sales and

use taxes based on the goods and/or services that are used or consumed and assessed in relation to

the value added to such goods and/or services (the “Sales and Use Taxes”). Sales and Use Taxes

essentially are general consumption taxes charged at either the point of purchase for goods and

services or the point of sale of goods and services, which are usually set by the Authority as a

percentage of the retail price of the good or service purchased. The process by which the Debtor

remits Sales and Use Taxes varies depending on the Authority. Generally, the Debtor remits Sales

and Use Taxes on a monthly, bi-monthly or quarterly basis. In 2019, the Debtor remitted

approximately $8,573,863.00 in the aggregate to various Authorities on account of Sales and Use

Taxes. The Debtor estimates that approximately $41,737.00 will be due this month on account of

Sales and Use Taxes, most or all of which accrued before the Petition Date.

         41.       The Debtor, in the ordinary course of business, collects and holds state income taxes

in trust for the benefit of the applicable Authorities. By the Tax Payment Motion, the Debtor seeks

authority, but not direction, to pay approximately $10,000 in income taxes that have accrued before

the Petition Date, and to continue paying income taxes on a postpetition basis in the ordinary

course of business.

         42.       State and local laws in the jurisdictions in which the Debtor operates generally grant

Authorities the power to levy property taxes (the “Property Taxes”) against the Debtor’s real and

personal property. To avoid the imposition of statutory liens on its real and personal property, the

Debtor typically pays property taxes in the ordinary course of business on an annual or semi-annual

basis. During the financial year ending in 2019, the Debtor paid approximately $303,212.00 in

Property Taxes to the applicable Authorities. This amount includes Property Taxes collected from

third parties and paid to the applicable Authorities. By the Tax Payment Motion, the Debtor seeks



                                                    13
013017.4835-8467-9629.4
         Case 20-34879 Document 17 Filed in TXSB on 10/06/20 Page 14 of 18




authority, but not direction, to pay any property taxes that have accrued before the Petition Date,

and to continue paying property taxes on a postpetition basis in the ordinary course of business.

While not due immediately, I estimate that the Debtor will have to pay $400,000 in Property Taxes

by January 31, 2021.

E.       Insurance Premium Finance Motion

         43.       The Debtor filed the Emergency Motion to Perform Under an Insurance Premium

Finance Agreement (the “Premium Finance Motion”) to authorize payments under a pre-petition

premium finance agreement necessary to obtain insurance for the Debtor’s business. In the

ordinary course of its business, the Debtor maintains an umbrella insurance policy with Lloyd’s of

London; a liability insurance policy with Scottsdale Insurance Company; and a property insurance

policy with Roberts Armytage & Partners (the “Policies”). The Debtor obtained the Policies prior

to the Petition Date through its insurance broker, Hub International Gulf South (“Broker”), and

financed them through a payment plan with First Insurance Funding (“Payment Plan”). The

Debtor was unable to pay the total price of premiums in cash up front, hence its use of a Payment

Plan. If the Debtor is unable to perform under the Payment Plan, the Policies would terminate and

the Debtor would then be required to obtain replacement insurance on an emergency basis and

likely at a substantial incremental cost to the estates. As a result, in order to maintain adequate

insurance coverage under the Policies, it is necessary for the Debtor to perform under the Payment

Plan, which payments are included in the proposed Budget attached to the Cash Collateral Motion.

F.       Critical Vendor Motion

         44.       The Debtor has also filed the Emergency Motion for Authority to Pay or Honor

Prepetition Obligations to Certain Critical Vendors (the “Critical Vendor Motion”). In the

ordinary course of business, the Debtor depends on certain vendors (the “Vendors”) for the



                                                14
013017.4835-8467-9629.4
         Case 20-34879 Document 17 Filed in TXSB on 10/06/20 Page 15 of 18




provision of certain services related to the Debtor’s operations. The Debtor utilizes an assortment

of vendors, including manufacturers of pipe and accessories, storage, freight, material handling,

pipe services (e.g., coating and threading), information technology and professionals. Each of

these vendors assist the Debtor in its storage and distribution of OCTG and thus directly impact

the Debtor’s ability to earn revenue.

         45.       To determine which vendors are most essential to operations, management for the

Debtor thoroughly reviewed our accounts payable and pre-petition vendors using the following

criteria:

                          a. whether the vendor in question is a “sole-source” or “limited source”
                             provider;

                          b. the costs and delay associated with identifying and qualifying a
                             replacement;

                          c. whether the Debtor receive advantageous pricing or other terms from a
                             Vendor such that replacing the Vendor post-petition would result in
                             significantly higher costs to the Debtor; and

                          d. the overall impairment on the Debtor’s operations that would result if the
                             particular Critical Vendor ceased or delayed services.

         46.       Based on the foregoing considerations, the Debtor, in consultation with our

professionals and the Lenders’ professionals, were able to identify certain vendors (“Critical

Vendors”), whose cessation of services would cripple the Debtor’s operations, resulting in

immediate and irreparable harm to the Debtor and its bankruptcy estate.

         47.       By the Critical Vendor Motion, the Debtor requests entry of interim and final orders

authorizing, but not directing, the Debtor, in its discretion, to preserve these relationships by

paying approximately $560,000 on an interim basis for the first four weeks, and up to $1,650,000

in the aggregate, on a final basis over the entirety of the Case. If approved, the Debtor has included

these installment payments in the Budget attached to the Cash Collateral Motion. The Debtor will


                                                      15
013017.4835-8467-9629.4
         Case 20-34879 Document 17 Filed in TXSB on 10/06/20 Page 16 of 18




use its business judgment to pay only such amounts are necessary to ensure the continuity of

operations, provided the Critical Vendors honor the terms of the proposed order, including

execution of an acceptable trade agreement or such other provisions as the Court may require.

G.       Cash Management Motion

         48.       The Debtor utilizes a cash management system that provides well-established and

efficient mechanisms for the collection, concentration, management, and distribution of funds used

in its operations (the “Cash Management System”). The Debtor’s Cash Management System

constitutes an ordinary course, essential business practice providing significant benefits to the

Debtor including, among other things, the ability to (i) control funds, (ii) ensure the availability of

funds when necessary, and (iii) reduce costs and administrative expenses by facilitating the

movement of funds and the development of more timely and accurate account balance information.

         49.        The Cash Management System is comprised of a total of four bank accounts (the

“Bank Accounts”) held at U.S. Bank.

         50.       All loan advance requests are deposited into the Debtor’s account ending “4081”

(the “Operating Account”). The Operating Account is also used for disbursements and sweeps

against the Debtor’s account ending “4099” (the “Payroll Account”), which is used to fund payroll

for the Debtor’s employees. The Payroll Account is a zero balance account. All customer and

other receipts are deposited into the Debtor’s account ending “4149” (the “Special Depository

Account”). The Special Depository Account is a “lockbox” account. Finally, Debtor’s account

ending “7166” (the “PPP Account”) was set up for the deposit of loan proceeds from PNC Bank,

National Association under the Paycheck Protection Program (the “Program”) established pursuant

to the Coronavirus Aid, Relief, and Economic Security Act, as well as disbursements allowable

under the Program.



                                                  16
013017.4835-8467-9629.4
         Case 20-34879 Document 17 Filed in TXSB on 10/06/20 Page 17 of 18




         51.       Prior to the Petition Date, U.S. Bank swept the Special Depository Account daily.

The Debtor made requests to U.S. Bank for funds, and then funds were wired into the Operating

Account. Substantially all disbursements by the Debtor were paid from the Operating Account.

         52.       The Debtor pays U.S. Bank monthly, quarterly or annual fees incurred in

connection with the Bank Accounts (the “Bank Fees”). The Bank Fees total approximately

$36,000 per year.

         53.       In addition to the bank accounts, the Debtor utilizes multiple electronic and physical

business forms in the ordinary course of their business, including, but not limited to, letterhead on

invoices and stationary, and computer-printed checks (the “Business Forms”). By virtue of the

nature and scope of the business in which the Debtor is engaged and the numerous other parties

with whom they deal, the Debtor needs to use its existing business forms without alteration or

change.

                                             CONCLUSION

         54.       For the reasons provided above, and after due consideration, it is my business

judgment and the business judgment of the Debtor that the First Day Motions and related relief

should be granted as described in this Declaration and the motions described herein.



                          [Remainder of the page left blank; Signature to follow]




                                                    17
013017.4835-8467-9629.4
         Case 20-34879 Document 17 Filed in TXSB on 10/06/20 Page 18 of 18




         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct, on this 6th day of October, 2020.


                                              /s/ Jared Light
                                          Jared Light, President




                                                 18
013017.4835-8467-9629.4
